DETAILED ACTION
The amendment filed on July 14, 2022 has been entered.
Claim 7 is cancelled, and claims 1-6 and 8-15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “the three compartments are fluidically separated from each other so that respective airflows in the cabinet side compartment, the first external side compartment and the second external side compartment do not mix” is indefinite.  It is not clearly understood how the first and second external side compartment do not mix, especially when both external side compartments utilize ambient air, which at some point, would be mixed in the ambient and re-enter both external side compartments.
Claim 1 recites the limitation "the three compartments" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the heat absorbing section" in lines 3, 3-4 and 7.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 10, the recitation “the three compartments are fluidically separated from each other so that respective airflows in the cabinet side compartment, the first external side compartment and the second external side compartment do not mix” is indefinite.  It is not clearly understood how the first and second external side compartment do not mix, especially when both external side compartments utilize ambient air, which at some point, would be mixed in the ambient and re-enter both external side compartments.
Claim 10 recites the limitation "the three compartments" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffen et al. (4,997,034).
Steffen et al. discloses a cooling system, comprising 
a casing (20, 30), 
wherein the cooling system comprises a first cooling circuit 122/182 (light shading) and a second cooling circuit 122/182 (dark shading) (Figure 4, annotated, next page), the first cooling circuit 122/182 comprising a heat releasing section 200 (enlarged in Figure 7) and the second cooling circuit 122/182 comprising a heat releasing section 200 (enlarged in Figure 7), 


    PNG
    media_image1.png
    625
    750
    media_image1.png
    Greyscale


wherein the casing (20, 30) comprises at least three compartments including a cabinet side compartment 50 (therein), a first external side compartment 200 (light shading) and a second external side compartment 200 (dark shading) (Figure 5, annotated, below), 


    PNG
    media_image2.png
    524
    737
    media_image2.png
    Greyscale

wherein the at least three compartments are fluidically separated from each other so that respective airflows in the cabinet side compartment 50, the first external side compartment 200 and the second external side compartment 200 do not mix (column 5, lines 12-16), 
wherein the heat releasing section 100 of the first cooling circuit 122/182 is arranged in the first external side compartment 200 and 
wherein the heat releasing section 100 of the second cooling circuit 122/182 is arranged in the second external side compartment 200.
	Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “for electronics cabinets” is merely a statement of intended use, and does not set forth a positive structural limitation.
Regarding claim 2, Figure 4 discloses the cabinet side compartment 50 is fluidically connected to an interior of an electronics cabinet (column2, lines 7-10 and 61-63).  
Regarding claim 3, the first cooling circuit 122/182 is read as a “passive cooling circuit,” when the fan 120 is not employed.  
Regarding claim 4, the second cooling circuit 122/182 is read as an “active cooling circuit,” when the fan 120 is employed.  
Regarding claim 5, Figures 4 and 6 disclose the first cooling circuit 122/182 comprises a heat absorbing section 300.  
Regarding claim 6, Figures 4 and 6 disclose the heat absorbing section 300 of the first cooling circuit 122/182 and the heat absorbing section 300 of the second cooling circuit 122/182 are arranged in the cabinet side compartment 50.
Regarding claim 8, Figures 4 and 8 disclose the cabinet side compartment 50 comprises a fan 180 configured to generate the airflow in the cabinet side compartment 50.  
Regarding claim 9, as best understood, Figures 4 and 8 disclose the fan 180 of the cabinet side compartment 50 is disposed in the direction of the airflow in the cabinet side compartment 50 in front of (i.e. upstream) a heat absorbing section 300 (Figure 6) of the first cooling circuit 122/182.  
	Regarding claim 10, as best understood, as applied to claim 1 above, the claim limitations are met.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “Electronics cabinet” is merely a name given to the intended use of a cabinet, and does not set forth a positive structural limitation.

Claim(s) 1-6 and 8-15 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (2017/0227242).
Kimura et al. (Figure 6) discloses a cooling system 1, comprising 
a casing 301, 
wherein the cooling system 1 comprises a first cooling circuit 100 and a second cooling circuit 200, the first cooling circuit 100 comprising a heat releasing section 102a, 102b and the second cooling circuit 200 comprising a heat releasing section 202, 
wherein the casing 301 comprises at least three compartments including a cabinet side compartment (therein), a first external side compartment 6-1 and a second external side compartment 6-2, 
wherein the at least three compartments are fluidically separated from each other so that respective airflows in the cabinet side compartment, the first external side compartment 6-1 and the second external side compartment 6-2 do not mix, 
wherein the heat releasing section 102a, 102b of the first cooling circuit 100 is arranged in the first external side compartment 6-1 and 
wherein the heat releasing section 202 of the second cooling circuit 200 is arranged in the second external side compartment 6-2.
	Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “for electronics cabinets” is merely a statement of intended use, and does not set forth a positive structural limitation.
Regarding claim 2, Figure 6 discloses the cabinet side compartment is fluidically connected to an interior of an electronics cabinet 302.  
Regarding claim 3, Figure 6 discloses the first cooling circuit 100 is a passive cooling circuit.  
Regarding claim 4, Figure 6 discloses the second cooling circuit 200 is an active cooling circuit.  
Regarding claim 5, Figure 6 discloses the first cooling circuit 100 comprises a heat absorbing section 101a, 101b.  
Regarding claim 6, Figure 6 discloses the heat absorbing section 101a, 101b of the first cooling circuit 100 and the heat absorbing section 203 of the second cooling circuit 200 are arranged in the cabinet side compartment.
Regarding claim 8, Figure 6 discloses the cabinet side compartment comprises a fan 7 configured to generate the airflow in the cabinet side compartment.  
Regarding claim 9, as best understood, Figure 6 discloses the fan 7 of the cabinet side compartment is disposed in the direction of the airflow in the cabinet side compartment behind  (i.e. downstream) a heat absorbing section 101a, 101b of the first cooling circuit 100.  
	Regarding claim 10, as best understood, as applied to claim 1 above, the claim limitations are met.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “Electronics cabinet” is merely a name given to the intended use of a cabinet, and does not set forth a positive structural limitation.
Regarding claim 11, Figure 6 discloses the passive cooling circuit 100 is a heat pipe or a thermosiphon.  
Regarding claim 12, Figure 6 discloses the heat releasing section 102a, 102b of the first cooling circuit 100 is a condensing side of the passive cooling circuit.  
Regarding claim 13, Figure 6 discloses the active cooling circuit 200 is a vapor compression cycle circuit.  
Regarding claim 14, Figure 6 discloses the heat releasing section 202 of the second cooling circuit 200 is a condenser of the active cooling circuit.  
Regarding claim 15, Figure 6 discloses the heat absorbing section 101a, 101b of the first cooling circuit 100 is disposed in the direction of an airflow in the cabinet side compartment in front of (i.e. upstream) the heat absorbing section 203 of the second cooling circuit 200.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763